Title: From Thomas Jefferson to William Short, 2 August 1808
From: Jefferson, Thomas
To: Short, William


                  
                     Dear Sir 
                     
                     Monticello Aug. 2. 08.
                  
                  On the reciept of your letter of July 23. I wrote to mr Madison expressing my ideas on the several points it presented, and recieved his in return which I now inclose you as containing our joint opinions on them. that which respects the direct voyage will, I am afraid, not be so agreeable to yourself, yet I believe it is indispensible. secrecy is essential, that obstacles may not be prepared for us by anticipation, and a passage through France without saying any thing there on the subject might lessen confidence in the integrity of our views. the importance of secrecy is the basis of our making the mission during the recess rather than the session of the Senate, to which objections will be made. you will observe that mr Madison suggests a son of Dr. Rush as secretary. I do not know him, but I think there is a division in that family in political creed which you would do well to enquire into. I am anxious on this point on your own account and to lessen objections to the mission. if he is republican, there are some circumstances which would be in his favor.   I send you mr Madison’s letter to abridge my own labour, as the short stay of the post gives me but a few hours to answer all my letters, which must otherwise lose half a week. I salute you with constant esteem & respect.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. be so good as to return mr Madison’s letter. You must still give out that your destination is France.
                  
               